OPINION OF THE COURT
Motion to dismiss appeal taken as of right by third-party plaintiffs granted and their appeal dismissed, without costs, upon the ground that they are not aggrieved by the modification at the Appellate Division (CPLR 5601, subd [a], par [iii]).
Application of third-party plaintiffs for leave to appeal granted; they are parties aggrieved (CPLR 5511). To the extent that this disposition may be thought to be inconsistent with Miner v Long Is. Light. Co. (37 NY2d 775, 920), the determinations of the motions to dismiss the protective appeals taken in that case on the ground that the third-party appellants were not parties aggrieved are not followed.